I concur in the reversal of the judgment below and in the order remanding the case for another trial, for the reasons that I do not feel quite prepared to say that the evidence is such that appellant's requested peremptory instruction in its favor should have been given. However, in view of the closeness of the evidence on the vital issue of the alleged contributory negligence of the deceased Richard E. Pipes, I think the court should have also given appellant's special instructions Nos. 3 and 4, reading as follows:
"3. Do you find and believe from the evidence that by the use of reasonable care for his own safety before going on the crossing, the deceased would have discovered the approach of the train in time to avoid the accident?
"4. Do you find and believe from the evidence that by the use of reasonable care for his own safety the deceased would have stopped before going on the crossing at the place of the accident?"
DUNKLIN, J., not sitting.